DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-5, 7-23 are pending in the application. Claim 6 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, 14, 18 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Manera (US 9181021) in view of Walla (US 5496505) in further view of Lau (US 2018/0236416)
As Per Claim 1, Manera discloses a beverage dispensing device [abstract], comprising: 

a housing  [Fig. 1B, #12] having an inlet fluidly coupled to the distal end of the conduit [refer to annotated Fig. 1B, #B below] and a flowpath extending from the inlet [Col. 4, Lines 50-55; “…Inert gas from the pressurized gas assembly 10 is utilized to displace the liquid 26 within the bottle 18 which causes the liquid to flow through the tube assembly 14 into the manifold assembly 12 which routes the fluid 26 to the valve assembly 16 for manually controlled dispensing of the liquid.”]; and 

    PNG
    media_image1.png
    1000
    684
    media_image1.png
    Greyscale

a flow channel having an inlet end fluidly coupled to the flowpath [refer to annotated Fig. 2, #I below] and extending to an outlet end [Fig. 2, #50], the flow channel being closed from the inlet end to although the reference does not explicitly disclose the jet of wine traveling towards a user’s cup, the reference clearly discloses the jet of wine traveling in an “off” position. Furthermore, the limitation recited functional language, and it is clear that the valve is capable of dispensing a jet of wine into any cup/container/bottle etc. that can retain said wine.]

    PNG
    media_image2.png
    672
    556
    media_image2.png
    Greyscale


Manera doesn’t discloses an outer ring attached to the housing and having a first inner surface defining an opening;
 an inner ring having a second outer surface received in the opening and engaged with the first inner surface; and 
plurality of flow channels each defined between the first inner surface and the second outer surface and by a groove on the first inner surface or the second outer surface. 
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses an outer ring [Fig. 2, #15] attached to the housing [Fig. 1, #1] and having a first inner surface [Fig. 3, #A ];

plurality of flow channels [Fig. 3, #11] each defined between the first inner surface [Fig. 3, #A] and the second outer surface [Fig. 3, #b] and by a groove [Fig. 3, #10] on the first inner surface [Fig. 3, #B] or the second outer surface. 

    PNG
    media_image3.png
    638
    755
    media_image3.png
    Greyscale

Walla discloses the benefits of the inner and outer rings in that it permits the uniformly distributed liquid flow. [Col. 2, Lines 7-9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flow channel as taught by Manera in view of the flow channels as taught by Walla to further include an outer ring attached to the housing and having a first inner surface, an inner ring having a second outer surface and engaged with the first inner surface and plurality of flow channels each defined between the first 
Neither Manera nor Walla disclose an outer ring having a first inner surface defining an opening; and
the inner ring is to be received into the opening. 
Lau, much like Manera and Walla, pertains to a liquid infusion system. [abstract] 
Lau discloses an outer ring [Fig. 8, # 220] having a first inner surface [refer to annotated Fig. 8, #A below] defining an opening [Fig. 8, #221]; and 
the inner ring [refer to annotated Fig. 8, #B below] is to be received into the opening [Fig. 8, #221]. 

    PNG
    media_image4.png
    392
    473
    media_image4.png
    Greyscale

Lau discloses the benefits of the outer ring defining an opening in that it prevent liquid from leaking. [Par. 63] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer ring as taught by Manera and Walla in view of the outer and inner ring as taught by Lau to further include an outer ring having a first inner surface defining an opening and the inner ring is to be received into the opening to prevent leaking. [Par. 63]
As Per Claim 2, Manera discloses a source of pressurized gas [Fig. 1b, #10] arranged to deliver pressurized gas into a wine container [Claim 1; “…a pressurized gas system constructed and arranged to supply a pressurized gas at a pressure higher than atmospheric pressure…”], wherein the conduit [Fig. 1B, #14] is fluidly coupled to the wine container [Fig. 1B, #18] to receive the flow of wine [Fig. 1b, #26] under pressure caused by the pressurized gas in the wine container. [Col. 4, Lines 52-56; “…the tube assembly can then be pressed through the cork member 24 allowing a floating tip assembly to automatically move to reveal apertures for the flow of pressurized gas and liquid. Inert gas from the pressurized gas assembly 10 is utilized to displace the liquid 26 within the bottle 18 which causes the liquid to flow through the tube assembly 14 into the manifold assembly 12…”]
As Per Claim 3, Manera discloses a valve [Fig. 1b, #16] arranged to control a flow of pressurized gas into the wine container or to control the flow of wine under pressure from the wine container. [Col. 4, Lines 53-56; “…to flow through the tube assembly 14 into the manifold assembly 12 which routes the fluid 26 to the valve assembly 16 for manually controlled dispensing of the liquid…”]
As Per Claim 4, Manera discloses a wine dispensing device for dispensing wine [abstract], comprising:
a conduit [Fig. 1B, # 14] arranged to provide a flow of wine under pressure [Fig. 1B, #26; Col. 4, Lines 52-56; “…Inert gas from the pressurized gas assembly 10 is utilized to displace the liquid 26 within the bottle 18 which causes the liquid to flow through the tube assembly 14 into the manifold assembly 12 which routes the fluid 26 to the valve assembly 16 for manually controlled dispensing of the liquid…”] to a distal end of the conduit [refer to annotated Fig. 1B, #A below]; 
a housing  [Fig. 1B, #12] having an inlet fluidly coupled to the distal end of the conduit [refer to annotated Fig. 1B, #B below] and a flowpath extending from the inlet [Col. 4, Lines 50-55; “…Inert gas from the pressurized gas assembly 10 is utilized to displace the liquid 26 within the bottle 18 which 
a flow channel and having an inlet end fluidly coupled to the flowpath [refer to annotated Fig. 2, #I below] and extending to an outlet end [Fig. 2, #50], the flow channel being closed from the inlet end to the outlet end [Fig. 2, #50] and configured to receive pressurized wine from the flowpath at the inlet end [refer to annotated Fig. 2, #I below; Col. 2, Lines 53-56; “…it is an objective of the present invention to provide a system and method for preserving and dispensing wine or other liquids…”] and to produce a jet of wine at the outlet end [Fig. 2, #50], to travel from the outlet end through ambient air towards a user’s cup. [Col. 5, Lines 9-17; “…includes a manually operable valve assembly 16 for controlling the flow of liquid out of the manifold assembly while allowing additional gas into the bottle 18. While the preferred manual valve is a ball valve, other manually operable valve assemblies may be utilized without departing from the scope of the invention so long as they are capable of restraining the flow of the pressurized liquid in an off position….”; although the reference does not explicitly disclose the jet of wine traveling towards a user’s cup, the reference clearly discloses the jet of wine traveling in an “off” position. Furthermore, the limitation recited functional language, and it is clear that the valve is capable of dispensing a jet of wine into any cup/container/bottle etc. that can retain said wine.]

    PNG
    media_image2.png
    672
    556
    media_image2.png
    Greyscale

a source of pressurized gas [Fig. 1b, #10] arranged to deliver pressurized gas into a wine container [Claim 1; “…a pressurized gas system constructed and arranged to supply a pressurized gas at a pressure higher than atmospheric pressure…”], wherein the conduit [Fig. 1B, #14] is fluidly coupled to the wine container [Fig. 1B, #18] to receive the flow of wine [Fig. 1b, #26] under pressure caused by the pressurized gas in the wine container. [Col. 4, Lines 52-56; “…the tube assembly can then be pressed through the cork member 24 allowing a floating tip assembly to automatically move to reveal apertures for the flow of pressurized gas and liquid. Inert gas from the pressurized gas assembly 10 is utilized to displace the liquid 26 within the bottle 18 which causes the liquid to flow through the tube assembly 14 into the manifold assembly 12…”]


 a needle [Fig. 3, #57] arranged to be inserted into a closure [Fig. 1b, #24] of a wine container [Fig. 1B, #18] to deliver the pressurized gas into the wine container [Col. 4, Lines 52-56; “…the tube assembly can then be pressed through the cork member 24 allowing a floating tip assembly to automatically move to reveal apertures for the flow of pressurized gas and liquid. Inert gas from the pressurized gas assembly 10 is utilized to displace the liquid 26 within the bottle 18 which causes the liquid to flow through the tube assembly 14 into the manifold assembly 12…”] and to deliver wine under pressure from the wine container [Fig. 1B, #18] to the conduit [Fig. 1B, #44].
Manera doesn’t disclose a ring attached to the housing and having an inner surface and an outer surface that each have a plurality of grooves formed along the inner surface and the outer surface to define a plurality of flow channel; 
The inner surface defining an opening; and 
A plug received in the opening and secured to the housing 
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses a ring [Fig. 3, #15 & #14] attached to the housing [Fig. 1, #1] and having an inner surface [refer to annotated Fig. 3, #A] and an outer surface [refer to annotated Fig. 3, #B below] that each have a plurality of grooves [Fig. 3, #10] formed along the inner surface [refer to annotated Fig. 3, #B below] and the outer surface [refer to annotated Fig. 3, #A below] to define a plurality of flow channel [Fig. 3, #11]. 

    PNG
    media_image3.png
    638
    755
    media_image3.png
    Greyscale

Walla discloses the benefits of the inner and outer rings in that it permits the uniformly distributed liquid flow. [Col. 2, Lines 7-9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flow channel as taught by Manera in view of the flow channels as taught by Walla to further include a ring attached to the housing and having an inner surface and an outer surface that each have a plurality of grooves formed along the inner surface and the outer surface to define a plurality of flow channel to permit the uniformly distributed liquid flow. [Col. 2, Lines 7-9]  
Neither Manera nor Walla disclose the inner surface defining an opening; and 
A plug received in the opening and secured to the housing 
Lau, much like Manera and Walla, pertains to a liquid infusion system. [abstract] 
Lau discloses The inner surface [refer to annotated Fig. 8, #A below] defining an opening [Fig. 8, #221] ; and 

Lau discloses the benefits of the inner ring defining an opening in that it prevent liquid from leaking. [Par. 63] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inner and outer ring as taught by Manera and Walla in view of the inner surface defining an opening and a  plug received in the opening and secured to the housing  to prevent leaking. [Par. 63]
As Per Claim 5, Manera discloses wherein the flowpath includes a portion with an increasing cross-sectional area [refer to annotated Fig. 2, #I below] in a direction from the inlet to the plurality of flow channels [Fig. 2, #48].

    PNG
    media_image2.png
    672
    556
    media_image2.png
    Greyscale


As Per Claim 7, the modified Manera discloses all limitations of the invention except wherein the inner ring includes a second inner surface that defines a second opening, the device further comprising a plug having a third outer surface arranged to be received into the second opening;
 wherein the second inner surface or the third outer surface includes one or more grooves to each define a flow channel.
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses the inner ring includes a second inner surface that defines a second opening [refer to annotated Fig. 3, #A below]
 wherein the second inner surface [refer to annotated Fig. 3, #A below] includes one or more grooves to each define a flow channel [refer to annotated Fig. 3, #B below; Col. 4, Lines 16-21; “…The piercing point of bores 10 through an inner wall 14 of the distribution bushing 9 is located in the front portion of the aeration region 5. The distribution bushing 9 is provided on its outer wall 15 over the major portion of its length with a radially surrounding trapezoidal groove 16 which opens to the outside…”].

    PNG
    media_image5.png
    575
    664
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the housing as taught by Manera in view of the inner and outer rings as taught by Walla to further include a second inner surface that defines a second opening wherein the second inner surface or the third outer surface includes one or more grooves to each define a flow channel to permit the uniformly distributed liquid flow. [Col. 2, Lines 7-9]
Neither Manera nor Walla disclose the device further comprising a plug having a third outer surface arranged to be received into the second opening. 
Lau, much like Manera and Walla, pertains to a liquid infusion system. [abstract] 
Lau discloses a plug [Fig. 5, #112] having a third outer surface [refer to annotated Fig. 5, #A below]  arranged to be received into the second opening [Fig. 5, #121].

    PNG
    media_image6.png
    510
    527
    media_image6.png
    Greyscale

Lau discloses the benefits of the plugs in that it reduces leakage during liquid flow. [Par. 23] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Manera and Walla in view of the plugs as taught by Lau to further include a plug having a 
As Per Claim 8, the modified Manera discloses all limitations of the invention except wherein the second outer surface and the second inner surface each include a plurality of grooves that extend from an inlet side of the inner ring to an outlet side of the inner ring to form the plurality of flow channels.
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses the second outer surface [refer to annotated Fig. 3, #B below] and the second inner surface [refer to annotated Fig. 3, #A below] each include a plurality of grooves that extend from an inlet side of the inner ring to an outlet side of the inner ring to form the plurality of flow channels. [refer to annotated Fig. 3, #B below; Col. 4, Lines 16-21; “…The piercing point of bores 10 through an inner wall 14 of the distribution bushing 9 is located in the front portion of the aeration region 5. The distribution bushing 9 is provided on its outer wall 15 over the major portion of its length with a radially surrounding trapezoidal groove 16 which opens to the outside…”].

    PNG
    media_image5.png
    575
    664
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the housing as taught by Manera in view of the inner and outer rings as taught by Walla to further the second outer surface and the second inner surface each include a plurality of grooves that extend from an inlet side of the inner ring to an outlet side of the inner ring to form the plurality of flow channels to permit the uniformly distributed liquid flow. [Col. 2, Lines 7-9]
As Per Claim 9, Manera and Walla disclose all limitations of the invention except wherein the second outer surface and the second inner surface each have a conical shape.
Lau, much like Manera and Walla, pertains to a liquid infusion system. [abstract] 
Lau discloses a second outer surface [Fig. 4, #122] and a second inner surface [Fig. 4, #124] each have a conical shape.
Lau discloses the benefits of the outer and inner surface being conical in that it reduces leakage during liquid flow. [Par. 23] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Manera and Walla in view of the surfaces as taught by Lau to further include the second outer surface and the second inner surface each have a conical shape to reduce leakage during liquid flow. [Par. 23]
As Per Claim 10, Manera and Walla discloses all limitations of the invention except further comprising a nut positioned at an upper side of the outer ring, wherein the plug is arranged to engage with the nut to secure the inner ring and the plug to the outer ring.
Lau, much like Manera and Walla, pertains to a liquid infusion system. [abstract] 
Lau discloses a nut [Fig. 7, #210] positioned at an upper side of the outer ring [Fig. 8, #220], wherein the plug [Fig. 5, #112] is arranged to engage with the nut [Fig. 8, #210] to secure the inner ring 

    PNG
    media_image7.png
    307
    461
    media_image7.png
    Greyscale

Lau discloses the benefits of the nut in that it ensures the upper and lower containers are fastened to each other. [Par. 61] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings as taught by Manera and Walla in view of the nut as taught by Lau to further include a nut positioned at an upper side of the outer ring, wherein the plug is arranged to engage with the nut to secure the inner ring and the plug to the outer ring to ensures the upper and lower containers are fastened to each other. [Par. 61]
As Per Claim 11, Manera and Walla disclose all limitations of the invention except wherein the outer ring or the inner ring includes one or more tabs arranged to selectively block and unblock a flow channel.
Lau, much like Manera and Walla, pertains to a liquid infusion system. [abstract] 
Lau discloses wherein the outer ring or the inner ring includes one or more tabs arranged to selectively block and unblock a flow channel. [Claim 1; “…and the m pairs of upper and lower circulating 
Lau discloses the benefits of blocking the flow channel in that it avoids leaks and spills. [Par. 11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outer and inner ring as taught by Manera and Walla in view of the tabs as taught by Lau to further include the outer ring or the inner ring includes one or more tabs arranged to avoid leaks and spills. [Par. 11]
As Per Claim 12, Manera discloses the housing includes an inlet opening to define the inlet [refer to annotated Fig. 2, #A below] 

    PNG
    media_image8.png
    524
    345
    media_image8.png
    Greyscale

Manera does not disclose a seal arranged in the inlet opening to sealingly engage with an outer surface of the conduit.
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses a seal [Fig. 1, #22 & #23] arranged in the inlet opening with an outer surface of a conduit. [Fig. 1, #36] 
Walla discloses the benefits of the seal in that it ensures a tighter seal of the closure. [Col. 3, Lines 29-33] 

As Per Claim 14, Manera discloses all limitations of the invention except wherein the outlet ends of the plurality of flow channels are arranged in at least two concentric circles.
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses wherein the outlet ends of the plurality of flow channels [Fig. 3, #10] are arranged in at least two concentric circles [Fig. 3, #14 & #15].
Walla discloses the benefits of the plurality of flow channels in that it permits the uniformly distributed liquid flow. [Col. 2, Lines 7-9]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the flow channel as taught by Manera in view of the plurality of flow channels as taught by Walla to further include the outlet ends of the plurality of flow channels are arranged in at least two concentric circles to permit the uniformly distributed liquid flow. [Col. 2, Lines 7-9]
As Per Claim 18, Manera discloses all limitations of invention except wherein each of the plurality of flow channels has a cross-sectional area that is less than a smallest cross-sectional area of the flowpath, and a total cross-sectional area of all of the plurality of flow channels is less than the smallest cross-sectional area of the flow path.
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses that each of the plurality of flow channels cross-sectional area [Fig. 3, #10]  that is less than a smallest cross-sectional area of the flowpath [Fig. 2, #2], and a total cross-sectional area of all of the plurality of flow channels [Fig. 3, #10] is less than the smallest cross-sectional area of the flow path. [Fig. 2, #2]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the flow channel as taught by Manera in view of the plurality of flow channels as taught by Walla to further include each of the plurality of flow channels has a cross-sectional area that is less than a smallest cross-sectional area of the flowpath, and a total cross-sectional area of all of the plurality of flow channels is less than the smallest cross-sectional area of the flow path to permit uniformly distributed liquid flow. [Col. 2, Lines 7-9]
As Per Claim 23, Maneria discloses a selector attached to the housing and arranged to selectively close or open the flow channel. [Col. 4, Lines 56-60; “…In this manner, the tip may be provided with a spring member 60 to cause the tip member to automatically traverse between the closed and said open positions, or the tip may be manually manipulated to cause its traversal, or the tip may utilize the pressurized gas to traverse the tip…”]
Manera doesn’t disclose a plurality of flow channels.
Walla, much like Manera, pertains to an aerating nozzle for aerating liquids. [abstract] 
Walla discloses a plurality of flow channels [Fig. 3, #11] formed by a fixed opening or groove [Fig. 3, #10] in a portion attatched to the housing. [Fig. 1, #1]
Walla discloses the benefits of the plurality of flow channels in that it permits the uniformly distributed liquid flow. [Col. 2, Lines 7-9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the housing as taught by Manera in view of the flow channels as taught by Walla to further the second outer surface and the second inner surface each include a plurality of flow channels permits the uniformly distributed liquid flow. [Col. 2, Lines 7-9]
Claim(s) 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Manera (US 9181021) in view of Walla (US 5496505) in further view of Lau (US 2018/0236416) in view Lei (US 2012/0261844)
As Per Claim 13, Manera discloses all limitations of the invention except wherein the plurality of flow channels are arranged to produce a plurality of jets of wine that are parallel to each other.
Lei, much like Manera, relates to a wine aerating device. [abstract] 
Lei discloses the plurality of flow channels are arranged to produce a plurality of flows of wine that are parallel to each other. [Fig. 6, #610-660]
Lei discloses the benefits of the plurality of flow channels in that it to maximize the volume of the wine poured into the cup simultaneously. [Par. 10]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flow channel as taught by Manera in view of the flow channels as taught by Lei to further include the plurality of flow channels are arranged to maximize the volume of the wine poured into the cup simultaneously. [Par. 10]
As Per Claim 15, Manera discloses all limitations of the invention except wherein the plurality of flow channels are arranged such that jets of wine intersect at a location positioned away from the outlet ends of the plurality of flow channels.
Lei, much like Manera, relates to a wine aerating device. [abstract] 
Lei discloses the plurality of flow channels [Fig. 6, #610-660] are arranged such that flows of wine [Fig. 7, #730] intersect at a location positioned away [Fig. 3; as it can be clearly seen, the flows will intersect once reaching the wine glass] from the outlet ends of the plurality of flow channels [Fig. 7, #750]
Lei discloses the benefits of the plurality of flow channels in that it to maximize the volume of the wine poured into the cup simultaneously. [Par. 10]

As Per Claim 16, Manera discloses all limitations of the invention except wherein the plurality of flow channels are arranged to produce a plurality of jets of wine, wherein at least a portion of the jets diverge from one another.
Lei, much like Manera, relates to a wine aerating device. [abstract] 
Lei discloses the plurality of flow channels [Fig. 6, #610-660] are arranged to produce a plurality of flows of wine [Fig. 7, #730], wherein at least a portion of the flows diverge from one another [Fig. 7, #730].
Lei discloses the benefits of the plurality of flow channels in that it to maximize the volume of the wine poured into the cup simultaneously. [Par. 10]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flow channel as taught by Manera in view of the flow channels as taught by Lei further include the plurality of flow channels are arranged to produce a plurality of flows of wine, wherein at least a portion of the flows diverge from one another to maximize the volume of the wine poured into the cup simultaneously. [Par. 10]
Claim(s) 17 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manera (US 9181021) in view of Walla (US 5496505) in further view of Lau (US 2018/0236416) in further view of Bentley (US 2016/0058239)
As Per Claim 17, Manera disclose all limitations of the invention except wherein each of the plurality of flow channels has a cross-sectional area that is less than a smallest cross-sectional area of 
Bentley, much like Manera, relates to improvements in machines for the preparation of wine and food products utilizing a compressed tablet of food or wine product. [abstract] 
Bentley discloses each of the plurality of flow channels has a cross-sectional area [Fig. 5, #27] that is less than a smallest cross-sectional area of the flowpath [Fig. 1, #28], and a total cross-sectional area of all of the plurality of flow channels [Fig. 5, #27] is equal to or greater than the smallest cross-sectional area of the flow path [Fig. 1, #28; Par. 37; the reference clearly discloses that multiple nozzles may be used to provide multiple jets of fluid. It is clear that it is well within the scope of the reference to add nth number of nozzles that would be greater than the cross sectional area of the flow path (28)] .
Bentley discloses the benefits of the multiple jets of liquid exiting the nozzle in that it multiple jets acting on the tablet are a way of achieving better coverage on the impinging surface of the tablet to further promote even dissolution. [Par. 8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flow channel as taught by Manera in view of the flow channels as taught by Bentley to further include each of the plurality of flow channels has a cross-sectional area that is less than a smallest cross-sectional area of the flowpath, and a total cross-sectional area of all of the plurality of flow channels is equal to or greater than the smallest cross-sectional area of the flow path to promote even dissolution of the tablet/powder [Par. 8]
As Per Claim 22, Manera discloses all limitations of the invention except wherein each of the plurality of flow channels is tapered so as to have a cross sectional area at the inlet end that is different from a cross sectional area at the outlet end.
Bentley, much like Manera, relates to improvements in machines for the preparation of wine and food products utilizing a compressed tablet of food or wine product. [abstract] 


    PNG
    media_image9.png
    290
    464
    media_image9.png
    Greyscale

	Bentley discloses the benefits of the cross sectional areas of the inlet and outlet in that it creates a jet stream of the wine. [Par. 12] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Manera in view of the flow channel as taught by Bentley to further include each of the plurality of flow channels is tapered so as to have a cross sectional area at the inlet end that is different from a cross sectional area at the outlet end to create a jet stream of the wine. [Par. 12]
Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manera (US 9181021) in view of Walla (US 5496505) in further view of Lau (US 2018/0236416) in further view of Ganan-Calvo (US 6196525)
As Per Claim 19, Manera and Lei discloses all limitations of the invention except, the plurality of flow channels includes at least six flow channels, and each of the plurality of flow channels has a diameter of 0.25mm to 0.75mm.
Walla, much like Manera and Lei, pertains to an aerating nozzle for aerating liquids. [abstract] 

Walla discloses the benefits of the flow channels in that it permits the uniformly distributed liquid flow. [Col. 2, Lines 7-9] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the flow channels as taught by Manera in view of the flow channels as taught by Walla to further include  the plurality of flow channels includes at least six flow channels to permit uniformly distributed liquid flow. [Col. 2, Lines 7-9]
	Neither Manera, Lei nor Walla disclose each of the plurality of flow channels has a diameter of 0.25mm to 0.75mm.
	Ganan-Calvo, much like Manera, Lei and Walla, pertains to production of particles for introduction into food products. [abstract] 
	Ganan-Calvo discloses each of the plurality of flow channels has a diameter of 0.25mm to 0.75mm. [Claim 2; “…diameter in the range of from about 0.002 to about 2 mm…”; the range as recited in the reference overlaps the range that is recited in the claim (refer to MPEP§ 2131.03)]
	Ganan-Calvo discloses the benefits of the flow channel having said diameter in that it creates a stable microjet of liquid.  [Col. 3, Lines 63-67] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the flow channels as taught by Manera, Lei and Walla in view of the flow channel as taught by Ganan-Calvo to further include each of the plurality of flow channels has a diameter of 0.25mm to 0.75mm to create a stable microjet of liquid.  [Col. 3, Lines 63-67]
Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manera (US 9181021) in view of Walla (US 5496505) in further view of Lau (US 2018/0236416) in further view of Ganan-Calvo (US 6196525) in further view of Benali (US 2009/0142845)  
As Per Claim 20, Manera, Bentley, Walla and Ganan-Calvo disclose all limitations of the invention except wherein each of the plurality of flow channels has a length of 4mm to 10mm.
Benali, much like Manera, Bentley, Walla and Ganan-Calvo, pertains to a flow reactor method and apparatus. [abstract] 
Benali discloses a flow channel that has a length of 4mm to 10mm. [Par. 19; “…for example from about 0.5 mm to about 1.2 mm in diameter, and each reaction channel is typically from about 0.1 m to about 100 m in length…”] 
Benali discloses the benefits of the flow channel in that it allow improves scalability and safety of the liquid flow. [par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the plurality of flow channels as taught by Manera, Bentley, Walla and Ganan-Calvo in view of the flow channel as taught by Benali to further include a flow channel that has a length of 4mm to 10mm to improves scalability and safety of the liquid flow. [par. 18]
Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manera (US 9181021) in view of Walla (US 5496505) in further view of Lau (US 2018/0236416) in further view of Benali (US 2009/0142845)  
As Per Claim 21, Manera disclose all limitations of the invention except wherein each of the plurality of flow channels has a length to diameter ratio of 40:1 to 16:3.
Benali, much like Manera, pertains to a flow reactor method and apparatus. [abstract] 
Benali discloses wherein each of the plurality of flow channels has a length to diameter ratio of 40:1 to 16:3. [Par. 19; “…for example from about 0.5 mm to about 1.2 mm in diameter, and each reaction channel is typically from about 0.1 m to about 100 m in length…”]
Benali discloses the benefits of the flow channel in that it allow improves scalability and safety of the liquid flow. [par. 18] 

Response to Arguments
Applicant's arguments filed on 11/09/2021 have been considered but are not persuasive. 
Applicant asserts that Walla does not teach “an outer ring and an inner ring” having an inner and outer surface where flow channels are formed between the inner surface of an outer ring and an outer surface of an inner ring. 
The examiner respectfully disagrees. The claim merely requires two rings, which the prior art is specific in showing in Figure 3 (14 & 15), wherein although they are combined to create the bushing (9), the prior art is specific in differentiating the two ring surface (14 & 15). Moreover, the examiner would like to note that “an inner and outer surface” is broad terminology, as surely, even an “outer wall” would have an “inner surface” and an “inner wall” would have an “outer surface”, where the flow channels (11) are created via bores (grooves, 10) created through both ring surface (14 & 15). 
Furthermore, the examiner would like to note that making the rings separable is not a patentable distinction, as explained in MPEP 2144.04(V)( C ). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ERIN E MCGRATH/Primary Examiner, Art Unit 3761